 



Exhibit 10.1
Stock Incentive Plan
20__ Performance Plan Award
Agreement
Corn Products International, Inc.
_______, 20__

 



--------------------------------------------------------------------------------



 



Contents

         
Article 1. Performance Period
    1  
 
       
Article 2. Value of Performance Shares
    1  
 
       
Article 3. Performance Shares and Achievement of Performance Measures
    1  
 
       
Article 4. Termination Provisions
    4  
 
       
Article 5. Dividends
    4  
 
       
Article 6. Form and Timing of Payment of Performance Shares
    5  
 
       
Article 7. Nontransferability
    5  
 
       
Article 8. Administration
    5  
 
       
Article 9. Miscellaneous
    5  

 



--------------------------------------------------------------------------------



 



Corn Products International, Inc.
Stock Incentive Plan
20___ Performance Plan Award Agreement
You have been selected to be a participant in the Corn Products International,
Inc. Stock Incentive Plan (the “Plan”), as specified below:

     
Participant:
   
 
   
Target Performance Share Award:
   
 
   
Performance Period:
                      , 20___ to                     , 20___
 
   
Performance Measures:
  Relative Total Shareholder Return (“TSR”) – 50%
 
  Return on Capital Employed (“ROCE”) – 50%

THIS AGREEMENT (the “Agreement”) effective as of ___, 20___, represents the
grant of Performance Shares by Corn Products International, Inc., a Delaware
corporation (the “Company”), to the Participant named above, pursuant to the
provisions of the Plan.
The Plan provides a complete description of the terms and conditions governing
the Performance Shares. If there is any inconsistency between the terms of this
Agreement and the terms of the Plan, the Plan’s terms shall completely supersede
and replace the conflicting terms of this Agreement. All capitalized terms shall
have the meanings ascribed to them in the Plan, unless specifically set forth
otherwise herein. The parties hereto agree as follows:
Article 1. Performance Period
The Performance Period commences on ___, 20___and ends on ___, 20___.
Article 2. Value of Performance Shares
Each Performance Share shall represent and have a value equal to one share of
common stock of the Company as detailed herein.
Article 3. Performance Shares and Achievement of Performance Measures

  (a)   The number of Performance Shares to be earned under this Agreement shall
be based upon the achievement of preestablished TSR percentile ranking
performance and return on capital employed goals as approved by the Compensation
Committee of the Company’s Board of Directors (the “Committee”) for the
Performance Period, based on the following charts:

 



--------------------------------------------------------------------------------



 



Total Shareholder Return

          Percent of Target TSR Percentile   Performance Share Ranking Goal  
Award Earned  
³  th
  200% (maximum)
    th
  150%
    th
  100% (target)
    th
  75%
    th
  50% (threshold)
< th
  0%  

    Interpolation shall be used to determine the percentile rank in the event
the Company’s TSR Percentile Rank does not fall directly on one of the ranks
listed in the above chart.       Unless otherwise determined by the Committee, a
minimum of a positive TSR must be achieved at the end of the three-year cycle
for this portion of the award to be earned.   (b)   For this purpose, TSR shall
be determined as follows:

                 
 
  TSR   =   Change in Stock Price + Dividends Paid    
 
               
 
          Beginning Stock Price    

  (i)   Beginning Stock Price shall mean the average of the Daily Averages for
each of the twenty (20) trading days immediately prior to the first day of the
Performance Period;     (ii)   Ending Stock Price shall mean the average of
Daily Averages for each of the last twenty (20) trading days of the Performance
Period;     (iii)   Change in Stock Price shall mean the difference between the
Beginning Stock Price and the Ending Stock Price; and     (iv)   Dividends Paid
shall mean the total of all dividends paid on one (1) share of stock during the
applicable calendar quarter(s) during the Performance Period, provided that
dividends shall be treated as though they are reinvested at the end of each
calendar quarter based on the stock price at the end of each calendar quarter.

 



--------------------------------------------------------------------------------



 



  (v)   Daily Average shall mean the average of the high and low stock price on
the applicable stock exchange of one share of stock for a particular trading
day.

(c)   Following the TSR determination, the Company’s Percentile Rank against the
“Peer Group” shall be determined. Once the Company’s Percentile Rank is
determined, 50% of the Performance Shares target to be awarded shall then be
determined based on the chart in Section 3(a).   (d)   “Peer Group” shall mean
the companies listed below, categorized by industry. If two companies in the
Peer Group merge, or one is acquired, the new company will be included in the
Peer Group. If a company merges with a company not in the Peer Group or if a
company declares bankruptcy, the company will be removed and its TSR will not be
included as part of the Peer Group.

     
AG Processing
Archer Daniels Midland Company
Bunge Limited
Gruma, S.A. de C.V.
MGP Ingredients, Inc.
Penford Corp
Tate & Lyle — ADR

AG Production/Farm Production
Alico Inc
Alliance One International
Charles River Labs International Inc.
Delta & Pine Land Co.
Universal Corporation

AG Chemicals
Agrium Inc.
Monsanto Company
Potash Corporation of Saskatchewan Inc.
Syngenta AG-ADR
Terra Industries Inc.
Terra Nitrogen Co.-LP
  Paper/Timber/Planing
Abitibi-Consolidated Inc.
Aracruz Celulose S.A.-ADR
Bowater Inc.
Buckeye Technologies Corporation
Caraustar Industries Inc
Chesapeake Corporation
Deltic Timber Corp.
Domtar Inc.
MeadWestvaco Corporation
Pope & Talbot Inc.
Potlatch Corporation
Smurfit-Stone Container Corp
Wausau Paper Corporation

Return on Capital Employed
The second measure is based on the Company’s ability to meet its return on
capital employed (ROCE) by the end of the performance period. The target ROCE
that must be achieved to earn 100% is ___%. The calculation will be based on the
opening balance sheet in the third year; measured against the net operating
profit after tax in the third year. Fifty percent of the Performance Shares
award target for the ROCE metric will be earned according to the following
table.

 



--------------------------------------------------------------------------------



 



          Return on Capital Employed   Percent Earned  
>  %
    200 %
%
    150 %
%
    100 %
%
    75 %
%
    50 %
<  %
    0    

An extraordinary event as judged by the Committee may result in the change of
the goal.
Once the number of Performance Shares to be awarded based on the Company’s
performance measures results are known, then the Committee may decrease or
eliminate entirely the number of Performance Shares to be awarded based on
whether the Participant’s individual performance during the Performance Period
was acceptable (an average rating of “meets expectation” or above).
Article 4. Termination Provisions
Except as provided below, the Participant shall be eligible for payment of
awarded Performance Shares, as determined in Section 3, only if the
Participant’s employment with the Company continues through the end of the
Performance Period.
If the Participant’s employment with the Company terminates prior to the end of
the Performance Period by reason of death, retirement on or after age 55 (with a
minimum of 10 years of employment or service with the Company) or the occurrence
of such Participant’s Disability Date, a pro-rated payment will be provided as
long as the event occurred in years two or three of the period, subject to the
Committee’s approval. Upon termination of employment under any other
circumstances, the Committee, in its sole discretion and taking into
consideration the performance of the Participant and the performance of the
Company during the Performance Period, may authorize the payment to the
Participant (or his legal representative) at the end of the Performance Period
of all or any portion of the Performance Share Award which would have been paid
to the Participant for such Performance Period.
If the Participant’s employment with the Company terminates for any other reason
prior to the end of the Performance Period, then the award which is subject to
such Performance Period on the effective date of the Participant’s termination
of employment shall be forfeited to and cancelled by the Company.
Article 5. Dividends
The Participant shall have no right to any dividends which may be paid with
respect to shares of Company common stock until any such shares are paid to the
Participant following the completion of the Performance Period.

 



--------------------------------------------------------------------------------



 



Article 6. Form and Timing of Payment of Performance Shares

  (a)   The payment of the Performance Share Awards shall be paid to the
Participant no later than two and one-half months after the end of the
Performance Period. Payment of the Performance Shares awarded shall be made
subject to the following:

  (i)   The Participant shall have no right with respect to any Award until such
award shall be paid to such Participant.     (ii)   If the Committee determines,
in its sole discretion, that the Participant at any time has willfully engaged
in any activity that the Committee determines was or is harmful to the Company,
any unpaid Award will be forfeited by the Participant.

  (b)   Performance Shares awarded, if any, will only be paid out in shares of
Company stock.     (c)   The Participant may defer receipt of all or any portion
of the Performance Shares awarded hereunder, upon such terms and conditions
stated in the deferral election form by filing such written election with the
Vice President of Human Resources no later than six months prior to the
termination of the Performance Period, provided such election is made in a
manner which complies with the requirements of Code Section 409A. Deferrals may
only be made into the Corn Products International, Inc. phantom unit investment
option under the Corn Products International Supplemental Executive Retirement
Plan or a successor to that investment option.

Article 7. Nontransferability
Performance Shares may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution. Further, except as otherwise provided in a Participant’s Award
Agreement, the Participant’s rights under the Plan shall be exercisable during
the Participant’s lifetime only by the Participant or the Participant’s legal
representative.
Article 8. Administration
This Agreement and the rights of the Participant hereunder are subject to all
the terms and conditions of the Plan, as the same may be amended from time to
time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. It is expressly understood that the Committee is
authorized to administer, construe, and make all determinations necessary or
appropriate to the administration of the Plan and this Agreement, all of which
shall be binding upon the Participant. Any inconsistency between the Agreement
and the Plan shall be resolved in favor of the Plan.

 



--------------------------------------------------------------------------------



 



Article 9. Miscellaneous

  (a)   The selection of any employee for participation in the Plan and this
Agreement shall not give such Participant any right to be retained in the employ
of the Company. The right and power of the Company to dismiss or discharge the
Participant is specifically reserved. The Participant or any person claiming
under or through the Participant shall not have any right or interest in the
Plan or any Award thereunder, unless and until all terms, conditions, and
provisions of the Plan that affect the Participant have been complied with as
specified herein.     (b)   With the approval of the Board, the Committee may
terminate, amend, or modify this Agreement; provided, however, that no such
termination, amendment, or modification of this Agreement may in any way
adversely affect the Participant’s rights under this Agreement without the
Participant’s written consent.     (c)   This Agreement shall be subject to all
applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.    
(d)   Notwithstanding any other provision of this Agreement or the Plan to the
contrary, the Board of Directors may amend the Plan or this Agreement, to take
effect retroactively or otherwise, as deemed necessary or advisable for the
purpose of conforming the Plan or Agreement to any present or future law
relating to plans of this or similar nature (including, but not limited to, Code
Section 409A), and to the administrative regulations and rulings promulgated
thereunder.     (e)   To the extent not preempted by federal law, this Agreement
shall be governed by, and construed in accordance with, the laws of the State of
Delaware.     (e)   The Company shall have the power and right to deduct or
withhold, or require the Participant to remit to Company, the minimum statutory
amount to satisfy federal, state, and local taxes, domestic or foreign, required
by law or regulation to be withheld with respect to any taxable event arising
under this Agreement.     (f)   With respect to withholdings required upon
payment of Company stock in satisfaction of all of the Performance Shares
awarded, the Company will withhold Company stock having an aggregate Fair Market
Value on the date the tax is to be determined equal to the minimum statutory
total tax that could be imposed on the transaction.     (g)   In the event of a
Change in Control, the Performance Period will be deemed to have ended, and the
Performance Shares will be considered

 



--------------------------------------------------------------------------------



 



      earned and the Target Performance Share Award amount will be paid out in
accordance with the Plan. Such deemed earned Performance Shares shall be paid
out as soon as practicable.

     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective as of ___, 20___

                  Corn Products International, Inc.    
 
           
 
  By:        
 
           
 
           
 
  Title:        
 
                EXECUTIVE:    
 
                     

 